In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, the defendants 26 Adar N.B. Corp. and Nachman Brach appeal from an order of the Supreme Court, Kings County (Schack, J.), dated April 19, 2005, which denied their motion to place the action on the trial calendar or, in the alternative, to transfer the action to Justice Theodore T. Jones, and thereupon vacated the note of issue and certificate of readiness.
Ordered that so much of the order as vacated the note of issue and certificate of readiness is affirmed; and it is further,
Ordered that the appeal from the remainder of the order is dismissed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
The Supreme Court providently exercised its discretion in vacating the note of issue and certificate of readiness to permit further discovery.
The remaining portions of the order appealed from do not affect a substantial right and are not otherwise appealable as of right, and leave to appeal has not been granted (see CPLR 5701 [a] [2] [v]; [c]; Matter of Coastal Oil N.Y. v Newton, 231 AD2d 55, 57 [1997]). Prudenti, P.J., Santucci, Spolzino and Dillon, JJ., concur.